41 A.3d 1287 (2012)
Jermaine McBRIDE, Petitioner
v.
Judge Rayford MEANS, Christopher Thomas, Director Classification Movement, Lisa Moffa, Supervisor of Inmate Records S.C.I. Smithfield, Respondents.
No. 192 EM 2011.
Supreme Court of Pennsylvania.
April 24, 2012.

ORDER
PER CURIAM.
AND NOW, this 24th day of April, 2012, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The Prothonotary is directed to strike the name of the jurist from the caption.